DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bethany Lahmann on 8/10/2022.
The application has been amended as follows:
1. (Amended) A removable protective cover for an electronic device having a switch, the protective cover comprising:
a frame shaped to receive the electronic device therein, the frame defining a knob mounting recess; and
a switch assembly coupled to the frame for engaging the switch of the electronic device, the switch assembly comprising:
a rotatable knob recessed within the knob mounting recess and operatively coupled to a pin such that rotation of the rotatable knob rotates the pin; and
a slider body comprising a switch recess sized to receive the switch of the electronic device therein, wherein rotation of the rotatable knob causes the pin to slide the slider body across the frame to move the switch from a first position to a second position.
11. (Amended) An electronic device assembly, comprising:
an electronic device comprising a switch; and
a removable protective cover comprising:
a frame shaped to receive the electronic device therein; and
a switch assembly coupled to the frame and operable to move the switch of the electronic device from a first position to a second position, the switch assembly comprising:
a rotatable knob operatively coupled to a pin such that rotation of the rotatable knob rotates the pin; and
a slider body comprising a switch recess housing the switch of the electronic device therein, wherein rotation of the rotatable knob causes the pin to slide the slider body across the electronic device to move the switch from the first position to the second position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 11, 12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-9, and 11-12 of U.S. Patent No. 11,076,028. Although the claims at issue are not identical, they are not patentably distinct from each other because most, if not all, of the limitations of the pending claims are also in the claims of the patent.
For example, regarding claim 1, the only limitations of pending claim 1 not taught in independent claim 6 of the patent is a knob mounting recess and a rotating pin. All other limitaions, including all the functionalities of the frame, switch assembly, rotatable knob, and slider body comprising a switch recess are in claim 6 of the patent.
Regarding Claim 11, the only limitation of pending claim 11 not taught in independent claim 1 of the patent is a rotating pin. All other limitaions, including all the functionalities of the electronic device, frame, switch assembly, rotatable knob, and slider body comprising a switch recess are in claim 1 of the patent.
Claims 2 and 12 are similar to claims 2 and 7 of the patent.
Claims 4 and 14 are similar to claim 3 of the patent.
Claims 5 and 15 are similar to claims 4 and 11 of the patent.
Claims 6 and 16 are similar to claims 5 and 12 of the patent.
Claims 7 and 17 are similar to claim 8 of the patent.
Claims 8 and 18 are similar to claim 9 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648